1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8
                         SOUTHERN DISTRICT OF CALIFORNIA
9
     DUCHICELA GALVEZ,                                CASE NO. 18cv782-LAB (AGS)
10
                                         Plaintiff,
11                                                    ORDER GRANTING MOTION TO
                          vs.                         DISMISS [Dkt. 10];
12
     WELLS FARGO BANK, N.A., et al.,                  ORDER DISMISSING COMPLAINT
13                                                    WITH PREJUDICE
                                     Defendant.
14
15
16          This is the second case Plaintiff Duchicela Galvez has filed pro se in this Court
17   against the same defendant on the same set of facts. On March 28, 2018, she filed Case
18   No. 18cv633-LAB, alleging that Defendant Wells Fargo violated 42 U.S.C. § 1983 in
19   connection with its attempts to foreclose on her home. Wells Fargo filed a Motion to
20   Dismiss and Galvez failed to oppose the motion, so the Court dismissed her case. See
21   Case No. 18cv633-LAB, Dkt. 10. On April 23, 2018, she filed her initial Complaint in the
22   current case, which was nearly identical to her complaint in the previous case. On April
23   27, 2018, the Court screened and dismissed her Complaint for failure to state a claim, but
24   granted her leave to amend if she could fix the deficiencies the Court identified. Dkt. 3.
25   Plaintiff then filed a First Amended Complaint, which added only a single sentence and
26   failed to correct the significant deficiencies the Court had flagged. Accordingly, the Court
27   dismissed her First Amended Complaint with leave to amend, but warned that she was
28
1    not to “file[] the same pro forma complaint alleging violations under § 1983.” Dkt. 8. But
2    Galvez did just that – her Second Amended Complaint is an exact copy of the complaint
3    from her previous action, with the only difference being that she increased her claim for
4    damages from $1,250,000 to $1,500,000.
5           On August 10, 2018, Wells Fargo filed this Motion to Dismiss Galvez’s Second
6    Amended Complaint. As with her original case, Galvez failed to oppose this motion within
7    the time required. After she missed her deadline to oppose, the Court vacated the hearing
8    and gave her one additional week to file an opposition. The Court cautioned that if she
9    failed to file an opposition, it would construe her silence as consent to Wells Fargo’s
10   motion being granted. Dkt. 11. That week has come and gone, but Galvez still has not
11   filed an opposition. Given her history of filing consecutive complaints but not opposing
12   their dismissal, this Court can only conclude that she is more interested in delay than in
13   litigating her claims. Wells Fargo’s Motion is GRANTED, (Dkt. 10), and Galvez’s Second
14   Amended Complaint is DISMISSED WITH PREJUDICE. Dkt. 9. The clerk is directed to
15   close this case.
16          IT IS SO ORDERED.
17   Dated: October 30, 2018
18
19                                               HONORABLE LARRY ALAN BURNS
                                                 United States District Judge
20
21
22
23
24
25
26
27
28
